Citation Nr: 0800028	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which, in 
pertinent part, denied the veteran's claim for TDIU.  


FINDINGS OF FACT

1.  The veteran is service-connected for: type II diabetes 
mellitus, evaluated at 20 percent; retinopathy, secondary to 
diabetes mellitus, evaluated at 20 percent; and coronary 
artery disease, secondary to diabetes mellitus, evaluated at 
30 percent.  The veteran's combined evaluation for 
compensation purposes is 60 percent due to service-connected 
disabilities from a common etiology.

2.  The veteran's service-connected disability is not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The February 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
March 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  TDIU

The veteran contends that his service-connected disabilities 
render him unemployable and thus entitle him to a total 
disability rating.  Specifically, the veteran contends that 
his activities are severely limited due to a combination of 
his service-connected diabetes mellitus, type II, coronary 
artery disease, and retinopathy.  For the reasons that 
follow, the Board finds that a TDIU rating is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more and that, if there are 
two or more disabilities, there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is service-connected for diabetes mellitus, type 
II, rated as 20 percent disabling.  He is also service 
connected for retinopathy, secondary to diabetes mellitus, 
rated as 20 percent disabling, and coronary artery disease, 
secondary to diabetes mellitus, rated as 30 percent 
disabling.  The veteran has a combined rating of 60 percent 
due to his diabetes mellitus and its residual conditions.  
38 C.F.R. § 4.25.  Thus, as his three service-connected 
disabilities share a common etiology (i.e., diabetes 
mellitus), the veteran meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16, based on one 
disability ratable at 60 percent.  However, the evidence must 
still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The issue, therefore, is whether the veteran's service-
connected disabilities alone prevent him from engaging in 
substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

VA treatment records from March 2004 reflect that the veteran 
last worked as a farmhand three to four years prior to the 
date of that examination.  The veteran alleges only generally 
that his diabetes mellitus, type II, and its residual 
coronary artery disease and retinopathy render him 
unemployable.  He states that his activities are severely 
limited and that his condition is deteriorating.

VA treatment records from January 2004 state that the veteran 
had a history of coronary artery disease, diabetes, 
hypertension, obesity, gastroesophageal reflux disease, 
degenerative joint disease, and a history of low back pain.  
That report states that the veteran was receiving insulin in 
the morning and in the evening for his diabetes, and that his 
coronary artery disease was stable.  In March 2004 VA 
treatment records, the veteran stated that he ceased to work 
as a farm hand because of a combination of a back disability, 
for which he is not service-connected, and his wife's 
illness.  In May 2004, the veteran manifested only "mild 
background diabetic retinopathy," without macular edema.

In March 2004, the veteran was referred for a VA diabetes 
examination.  At that examination, the veteran denied any 
hospitalizations during the previous year, denied being 
placed on a diabetic diet, and denied any restriction of 
activities secondary to diabetes, though it was stated to be 
poorly controlled.  The veteran stated that he could perform 
only limited physical activities secondary to his back 
problems.  With respect to coronary artery disease, the 
veteran reported having no cardiovascular problems since 
cardiac catheterization in 2001.  He denied any chest pains, 
shortness of breath, or any other cardiac symptoms for the 
previous four months.  He did complain of generalized fatigue 
after shopping for a half hour and complained of severe back 
pain, which the examiner stated was not associated with his 
diabetes.  The examiner opined that, based on the veteran's 
having no limitations secondary to a heart condition and 
having no limitations of activities secondary to diabetes 
mellitus, "[i]t does not appear at this time secondary to 
these condition [sic] he would be unemployable."

In March 2004, the veteran was also referred for a VA eye 
examination for his retinopathy.  The veteran complained of a 
worsening of his retinopathy.  The examiner stated that the 
veteran continued to demonstrate mild background diabetic 
retinopathy.  The examiner stated that, despite the veteran's 
undergoing additional laser procedures for complications of 
retinopathy in both eyes, the veteran's diabetic retinopathy 
was largely unchanged since 2001.  

In sum, the objective evidence as to the severity of the 
veteran's service-connected conditions does not show that the 
conditions would prevent him from being employed.  The 
veteran did not report any symptoms of diabetes mellitus, 
type II, that would prevent him from being employed.  On 
examination, the veteran showed no symptoms of cardiovascular 
problems.  The veteran has no limitations of activity due to 
either diabetes mellitus or coronary artery disease.  
Furthermore, the veteran reported that he was limited in his 
activity because of a back disability, for which he is not 
service-connected.  The examiner opined that neither diabetes 
mellitus nor cardiovascular disease rendered the veteran 
unemployable.  With respect to the veteran's diabetic 
retinopathy, all available medical evidence shows that this 
condition is "mild."  In this case, the preponderance of 
the evidence is against a finding that the veteran's service-
connected disabilities alone make him unemployable.  The only 
medical evidence of record shows that his service-connected 
conditions are not of such severity as to preclude gainful 
employment.  There is no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based solely on 
the veteran's service-connected disabilities.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

ORDER

Entitlement to TDIU is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


